Order entered March 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                  No. 05-21-00621-CR      No. 05-21-00622-CR
                  No. 05-21-00623-CR      No. 05-21-00624-CR
                  No. 05-21-00627-CR      No. 05-21-00628-CR
                  No. 05-21-00629-CR      No. 05-21-00630-CR
                  No. 05-21-00634-CR      No. 05-21-00635-CR
                  No. 05-21-00636-CR      No. 05-21-00637-CR

                      BRANDIE OLIVAREZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
Trial Court Cause Nos. F18-22537-K, F18-41244-K, F18-45948-K, F19-14122-
  K, F19-14136-K, F20-22413-K, F20-22447-K, F20-41532-K, F19-40342-K,
                F20-22421-K, F20-45665-K & F20-45679-K

                                    ORDER

      Before the Court is appellant’s March 3, 2022 motion for an extension of

time to file her brief in these appeals. We GRANT the motion and ORDER

appellant’s brief due on or before April 29, 2022. Appellant is cautioned that the
failure to file a brief by that date may result in the appeals being abated for a

hearing. See TEX. R. APP. P. 38.8(b)(3).

      We DIRECT the Clerk to send copies of this order to the Honorable

Dominique Collins, Presiding Judge, Criminal District Court No. 4; to Valencia

Bush; and to the Dallas County District Attorney’s Office, Appellate Division.



                                            /s/    BILL PEDERSEN, III
                                                   JUSTICE